IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE


STATE OF TENNESSEE,
                                 AT NASHVILLE

                                                )
                                                                       FILED
                                                )   C.C.A. NO. 01C01-9810-CC-00401
       Appellee,                                )                     July 26, 1999
                                                    (No. F-41278 Below)
                                                )
VS.                                             )   RUTHERF ORD CO UNTY Crowson
                                                                   Cecil W.
                                                )                 Appellate Court Clerk
                                                    The Hon. Joseph S. Daniel
REGINALD COBB,                                  )
                                                )   (Sentencing)
       Appellant.                               )
                                                )   AFFIRMED PURSUANT TO RULE 20

                                          ORDER

               This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules. Upon reviewing the record, the appellant ’s brief, and th e state’s

motion, we find that it is an appropriate matter for affirmance under Rule 20.



               On October 29, 1996, the appellant was arrested in Rutherford County and

charged with resisting arrest, possession of a weapon during the commission of a felony,

possession of a Schedule IV substance with intent to deliver, aggravated assault, delivery of

a Schedule II substanc e, and sale of a Schedule II substance. The appellant was released on

bond in the amount of $29,000.



               Thereafter, in December of 1996, the appellant was arrested in Davidson County

and charged with two counts of aggravated as sault, one count of aggra vated burglary, and one

count of possession of a weap on by a convicted felon. The appellant was convicted of these

offenses and sentenced on January 22, 1998.



               On July 1, 1998, the appellant pled guilty in Rutherford County to possession of

a Schedule II substance with intent to sell over 26 grams, for which he received a 10 year

sentence, and to possession of a weapon in the commission of a felony, for which he received

a 4 year sente nce. At a se ntencing he aring, held on August 31, 1998, the trial court ordered

these sentences to run consecutively to the Davidson County sentences pursuant to Tenn. R.

Crim. P. 32.



               On appeal, the appellant contends that the trial court erred by interp reting Rule

32 as mandating tha t the Rutherford Cou nty sentences run cons ecutively to the Davidson

County sentences.
               Tenn. R. Crim. P. 32(c)(3) provides:



       (3) Mandatory Consecutive Sentences.--Where a defendant is convicted of
       multiple offenses from one trial or where the defendant has additional sentences
       not yet fully served as the result of the convictions in the same or other court and
       the law requires consecutive sentenc es, the sentence shall be con secutive
       whether the judgm ent explicitly so orders or not. This rule shall apply:

       (A) To a sentence f or a felony comm itted while on parole for a felony;

       (B) To a sentence for escape or for a felony committed while on escape;

      (C) To a sentence for a felony where the defendant was released on bail and the
defendant is convicted of both offenses; and

       (D) Any other ground provided by law.



(emphasis added).



               In State v. Blanton, 926 S.W .2d 953 (Te nn. Crim . App. 1996 ), this Court held that

under Rule 32, the trial court properly imposed consecutive sentences when the appellant was

first convicted of the offense committed while on bail and then convicted of the offense which

released him on bail. Id. at 961. Accordingly, based on the language of Rule 32 and the

holding in Blanton, the Court finds that the trial court correctly ordered the appellant’s

Rutherford County sentences to run consecutively to his Davidson County sentences.



               IT IS, THEREFORE, ORDERED that the state’s motion to affirm the judgment

of the trial court under Rule 20, Tennessee Court of Criminal Appeals Rules, is granted, and

the judgment of the trial court is affirmed. It appearing that the petitioner is indigent, costs of

these proceedings are taxed to the state.



                                                     _____________________________
                                                     THOMAS T. WOODALL, JUDGE


CONCUR:


_____________________________
DAVID H. WELLES, JUDGE


_____________________________
JERRY L. SMITH, JUDGE